89DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, it is unclear what the term “positioning arm” refers to. It is noted that claim 1, from which claim 7 depends, refers to left and right “support frame arms”. Thus, it is unclear if the term should be corrected to maintain consistency with antecedent terminology or if it refers to some other undefined structure. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nestorov (WO 2008/055324 A2; cited by Applicant).
Regarding claim 1, Nestorov discloses a retractor holding frame (see annotated Fig. 22, below), comprising: 
a support body (id.) comprising:
a first bore (id.) extending transversely through the support body from a first side (e.g., a lateral side) of the support body to a second side (e.g., a medial side) of the support body opposite the first side, and
a second bore (id.) extending transversely through the support body from the second side (e.g., a medial side) to the first side (e.g., a lateral side);
a left support frame arm 4 comprising:

a first plurality of posts, e.g., 46, disposed along an outer edge of the left support frame arm and configured to receive and retain at least a first retractor 20 in a first orientation; and a right support frame arm comprising:
a second annular hub (e.g., the portion of the arm that is retained in the support body) configured to be disposed within the second bore of the support body (id.), and
a second plurality of posts (id.) disposed along an outer edge of the right support frame arm and configured to receive and retain at least a second retractor (cf. 20) in a second orientation.

    PNG
    media_image1.png
    865
    768
    media_image1.png
    Greyscale


Regarding claim 7, the support body further comprises a quick-connect connector, e.g., 8 (Fig. 16) configured to quickly couple the support body to a positioning arm by simply turning the connector 8.
Regarding claim 20, Nestorov inherently discloses a method of manufacturing a retractor holding frame, which is manifestly manufactured in some manner (see annotated Fig. 22, supra), the method comprising: 
providing a support body (id.) comprising a first side (e.g., a lateral side) and a second side (e.g., a medial side) opposite the first side; 
forming a first bore (id.) extending transversely through the support body from the first side to the second side; 
forming a second bore (id.) extending transversely through the support body from the second side (e.g., a medial side) to the first side (e.g., a lateral side); 
providing a left support frame arm 4 comprising: 
a first annular hub (e.g., the portion of the arm that is retained in the support body) configured to be disposed within the first bore of the support body (id.), and a first plurality of 
providing a right support frame arm (id.) comprising: 
a second annular hub (e.g., the portion of the arm that is retained in the support body) configured to be disposed within the second bore of the support body (id.), and a second plurality of posts (id.) disposed along an outer edge of the right support frame arm (id.) and configured to receive and retain at least a second retractor (cf. 20) in a second orientation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nestorov (WO 2008/055324 A2; cited by Applicant).

However, the support body (including the connecting disc 39 thereof; Figs. 15 and 16) of Nestorov is configured to receive an additional clamping mechanism (31; Fig. 16) in an available hole of the connecting disc 39 to support a post and additional retractor, if desired, e.g., to provide additional retraction in a desired direction. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the underside of the support body with another clamping mechanism, post and retractor, if desired, e.g., to provide additional retraction in a desired direction.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nestorov (WO 2008/055324 A2; cited by Applicant) in view of Garcia et al. (“Garcia”; 10,772,704).
Nestorov discloses the claimed invention except for the annular hubs having a tapered distal end. 	Garcia shows a connecting portion of a retractor having a tapered configuration (see, e.g., the tapered end of 328 in Fig. 3). The taper has a smaller diameter at its end which aids alignment. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the annular hubs of Nestorov with a tapered distal end, as taught by Garcia, to aid alignment between the hubs and bores.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773